Citation Nr: 0201944	
Decision Date: 02/28/02    Archive Date: 03/05/02

DOCKET NO.  01-07 670	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Veteran represented by:	Berta P. Linton, Esq.


ATTORNEY FOR THE BOARD

C. Kedem, Associate Counsel


INTRODUCTION

The veteran had active military service from May 1967 to 
October 1968.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a July 1999 rating decision of the Department of 
Veterans Affairs (VA) Waco, Texas, Regional Office (RO), 
which denied service connection for cardiovascular disease, a 
nervous condition, gastritis, and muscle myopathy (claimed as 
muscular dystrophy).

The veteran initiated an appeal with respect to the issues of 
service connection for a nervous condition, which he 
characterized as PTSD, and service connection for muscle 
myopathy.  See 38 C.F.R. §§ 20.200, 20.201 (2001).  However, 
he only perfected an appeal with respect to the issue of 
service connection for PTSD.  See 38 C.F.R. § 20.202 (2001).  
As such, service connection for PTSD is the only matter 
currently before the Board.  38 C.F.R. §§ 20.200, 20.302 
(2001).


FINDING OF FACT

The veteran does not have PTSD.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by the veteran's 
active military service.  38 U.S.C.A. §§ 1110, 1153, 5107 
(West 1991 & Supp. 2001); 38 C.F.R. §§ 3.1(m), 3.6, 3.303, 
3.306 (2001).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 provides that the 
Secretary shall make reasonable efforts to assist a claimant 
in obtaining evidence necessary to substantiate a claim for 
benefits unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  The 
Secretary may defer providing assistance pending the 
submission by the claimant of essential information missing 
from the application.  38 U.S.C.A. § 5103A (West Supp. 2001).

Having reviewed the complete record, the Board believes that 
there is ample medical and other evidence of record upon 
which to decide the veteran's claim.  The Board is unaware 
of, and the veteran has not identified, any additional 
evidence which is necessary to make an informed decision on 
the matter on appeal.  Thus, the Board believes that all 
relevant evidence which is available has been obtained with 
regard to this issue.  The veteran and his representative, 
moreover, have been accorded ample opportunity to present 
evidence and argument on his behalf.  Further, the veteran 
and his representative have been notified of the evidence 
necessary to establish the benefit sought.  Consequently, the 
Board concludes that VA's statutory duty to assist the 
veteran has been satisfied.

Factual Background

In a September 1967 letter from the veteran to his aunt, he 
wrote that he was experiencing difficulty waking up in the 
early hours of the morning and expressed concern that he did 
not have the physical strength required to keep up with 
training.  He also stated that he was quite confused.

He received a gunshot wound to the left hand in March 1968, 
while stationed in Vietnam.  His left index finger was 
amputated at the metacarpal joint, his ring and middle 
fingers remained favorably ankylosed, and the little finger 
became unfavorably ankylosed.  He was discharged after a 
lengthy hospitalization and multiple surgeries.  He was 
awarded the Purple Heart and Combat Infantry Badge along with 
other awards and decorations.  His service medical records 
are silent with respect to treatment for a psychiatric 
condition.

Private psychological treatment records dating from June 1996 
to March 1997 reflect complaints of anger toward his 
employer.  

In February 1999, he filed a claim of service connection for 
"stress and tension."  By July 1999 rating decision, the RO 
denied service connection for a nervous condition.

An August 1999 written statement from Dr. J.A. Contreras 
indicated that he treated the veteran for several years for 
PTSD, anxiety, and depression and that it was his opinion 
that those disorders were brought about as a result of having 
served in Vietnam.

On August 2000 VA psychiatric evaluation, the veteran denied 
psychiatric hospitalization for mental illness or chemical 
dependency.  He stated that he spoke to a psychiatrist when 
hospitalized for his left hand injury, but denied the use of 
psychotropic medications including antidepressants, 
antipsychotic medication, or tranquilizers.  He did report a 
three-year period of intermittent family therapy with a 
psychologist.  Apparently, the veteran did not know why he 
had been referred to a psychiatrist for the present 
evaluation and only at the end of the examination did he 
realize that it could be related to a statement of the 
psychologist indicating that he suffered from PTSD.  He 
complained of irregular sleeping patterns and fitful sleep.  
His appetite and weight fluctuated, he stated that he had a 
hot temper and that he became angry easily.  Although he 
denied physical hostility toward his wife, he reported an 
aggressive and hostile attitude.  He drank heavily until 
1994, but stated that his drinking decreased dramatically 
since that time.  While intoxicated, he would get into 
physical fights.  With respect to service, he was assigned to 
an infantry unit and was sent to the jungle.  He participated 
in combat missions and believed that an AK-47 bullet shot his 
left hand, both legs, and chest.  Following his injuries and 
hospitalization, he was discharged.

On objective examination, the examiner indicated that the 
veteran was unemployed due to disability, but had worked for 
the same company for 19 years.  The examiner commented on the 
veteran's weak physical condition, but indicated that the 
veteran was fully attentive, alert, and oriented.  He was 
articulate, his memory was intact, his mood was euthymic, and 
his affect was consistent with his mood.  His thoughts were 
logical and organized, his insight was appropriate, and he 
exhibited no manifestations of psychosis.  The examiner 
diagnosed alcohol abuse in partial remission, personality 
disorder-not otherwise specified, various physical 
disabilities, psychological stressors and environmental 
problems.  The examiner opined that there was insufficient 
data to support a diagnosis of PTSD.


Law and Regulations 

Service connection - in general

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C.A. §§ 1110, 1131 (West 
1991); 38 C.F.R. §§ 3.303, 3.306 (2001).  Service connection 
may also be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  

A claim of service connection for a disability must be 
accompanied by medical evidence which establishes that the 
claimant currently has the claimed disability.  Absent proof 
of a present disability there can be no valid claim.  See, 
e.g., Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) 
(38 U.S.C.A. § 1110 requires current symptomatology at the 
time the claim is filed in order for a veteran to be entitled 
to compensation); Degmetich v. Brown, 104 F.3d 1328 
(Fed. Cir. 1997) (38 U.S.C. § 1131 requires the existence of 
a present disability for VA compensation purposes).  

A veteran is entitled to the benefit of the doubt when there 
is an approximate balance of positive and negative evidence.  
38 U.S.C. § 5107 (West Supp. 2001); 38 C.F.R. § 3.102 (2001).  
When a veteran seeks benefits and the evidence is in relative 
equipoise, the veteran prevails.  Gilbert v. Derwinski, 1 
Vet. App.49 (1990).  The preponderance of the evidence must 
be against the claim for benefits to be denied.  See Alemany 
v. Brown, 9 Vet. App. 518 (1996).



Service connection - PTSD

In order for service connection to be awarded for PTSD, three 
elements must be present: (1) a current medical diagnosis of 
PTSD; (2) medical evidence of a causal nexus between current 
symptomatology and the claimed in-service stressor; and (3) 
credible supporting evidence that the claimed in-service 
stressor actually occurred. 38 C.F.R. 3.304(f); Moreau v. 
Brown, 9 Vet. App. 389 (1996).

38 U.S.C.A. § 1154(b) (West 1991) provides that, with respect 
to combat veterans, "The Secretary shall accept as sufficient 
proof of service-connection . . . satisfactory lay or other 
evidence of service incurrence or aggravation of such injury 
or disease, if consistent with the circumstances, conditions 
and hardships of such service . . . Service-connection of 
such injury or disease may be rebutted by clear and 
convincing evidence to the contrary."  See also 38 C.F.R. § 
3.304(d) (2001).

In Zarycki v. Brown, the United States Court of Appeals for 
Veterans Claims (Court) set forth the analytical framework 
and line of reasoning for determining whether a veteran was 
exposed to a recognizable stressor during service, which, as 
discussed above, is an essential element in solidifying a 
claim for service connection for PTSD.  6 Vet. App. 91 
(1993).  In Zarycki, it was noted that, under 38 U.S.C.A. 
1154(b), 38 C.F.R. 3.304(d) and (f), and the applicable 
provisions contained in VA Manual 21-1, the evidence 
necessary to establish the incurrence of a recognizable 
stressor during service to support a claim of service 
connection for PTSD will vary depending on whether the 
veteran "engaged in combat with the enemy."  See Hayes v. 
Brown, 5 Vet. App. 60 (1993). The determination as to whether 
the veteran "engaged in combat with the enemy" is made, in 
part, by considering military citations that expressly denote 
as much. Doran v. Brown, 6 Vet. App. 283, 289 (1994).  
However, the Court has recently held that the Board may not 
rely strictly on combat citations or the veteran's MOS to 
determine if he engaged in combat; rather, other supportive 
evidence of combat experience may also be accepted.  See 
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996); West v. 
Brown, 7 Vet. App. 70, 76 (1994).  If combat is affirmatively 
indicated, then the veteran's lay testimony regarding claimed 
combat-related stressors must be accepted as conclusive as to 
their actual occurrence and no further development or 
corroborative evidence will be required, provided that the 
veteran's testimony is found to be "satisfactory," i.e., 
credible, and "consistent with the circumstances, conditions, 
or hardships of such service."  Zarycki, 6 Vet. App. at 98.

If there is no combat experience, or if there is a 
determination that the veteran engaged in combat but the 
claimed stressor is not related to such combat, there must be 
independent evidence to corroborate the veteran's statement 
as to the occurrence of the claimed stressor.  Doran, 6 Vet. 
App. at 288-89 (1994).  The veteran's testimony, by itself, 
cannot, as a matter of law, establish the occurrence of a 
non-combat stressor.  Dizoglio, 9 Vet. App. at 166 (1996). 
Further, an opinion by a mental health professional based on 
a post-service examination of the veteran cannot be used to 
establish the occurrence of a stressor.  Moreau, 9 Vet. App. 
at 395-96; Cohen v. Brown, 10 Vet. App. 128 (1997).


Analysis

In order for service connection to be granted, it must be 
shown that the veteran has a present disability.  See 
38 C.F.R. §§ 3.303, 3.304(f); Gilpin, supra; Moreau, supra.  
In August 1999, a private psychologist asserted that the 
veteran suffered from PTSD and that such disorder resulted 
from service in Vietnam.  On August 2000 VA psychiatric 
examination, the examiner did not diagnose PTSD, as there was 
insufficient data to support such a diagnosis.

The Board has discretion to accept or reject pieces of 
evidence, provided that sufficient reasons and bases are set 
forth explaining such action.  Hayes v. Brown, 5 Vet. App. 60 
(1993).  The Board finds the VA examiner's opinion more 
probative in this instance.  See Id.  He conducted a thorough 
psychiatric examination, including a medical history provided 
by the veteran and clinical findings, and concluded on the 
basis of that examination that there was insufficient 
clinical data to support a diagnosis of PTSD. Further, at the 
time of the VA examination, the veteran denied receiving 
therapy or taking medication for PTSD. On the other hand, the 
letter from Dr. Contreras consists of two sentences and 
simply provides an unsubstantiated conclusion. 

There is no dispute that the veteran's service in combat in 
Vietnam is a stressor which can precipitate PTSD. Based on 
the evidence of record, however, the Board cannot conclude 
that the veteran currently has PTSD attributable to this 
stressor or otherwise. In the absence of a current diagnosis 
of PTSD, service connection for that disability cannot be 
granted.  38 C.F.R. §§ 3.303, 3.304(f); Gilpin, supra; 
Moreau, supra.  

In conclusion, this is not a case where the evidence is in 
relative equipoise; rather, the preponderance of the 
competent medical evidence of record reflects that the 
veteran does not currently suffer from PTSD.  38 U.S.C.A. 
§ 5107; Gilbert, supra.  


ORDER

Service connection for PTSD is denied.



		
	WAYNE M. BRAEUER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans Claims."  
(1) A "Notice of Disagreement filed on or after November 
18, 1988" is no longer required to appeal to the Court.  
(2) You are no longer required to file a copy of your 
Notice of Appeal with VA's General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

